a negligence action! to recover damages for personal injury sustained by both plaintiffs, for medical expenses and loss of services, plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered October 30, 1961 after trial, upon a jury’s vierdict in favor of defendant. Plaintiffs were injured when the motor vehicle,! operated by plaintiff husband, in which his wife was a passenger, left the road and struck a tree. Plaintiff husband was operating an automobile that hac] been borrowed from the defendant corporation for his use while his automobile was being repaired in defendant’s shop. Judgment affirmed, with costs.Error was committed by the trial court in permitting defendant to adduce testimony of the occurrence of prior accidents at the place where this accident occurred. However, the error may not be deemed to have been prejudicial. The evidence supports the verdict. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.